Citation Nr: 0522499	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  97-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to increased evaluation for hypertension, 
currently at 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from April 1960 to June 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  As the veteran worked in the Seattle RO at that 
time, the case was transferred the Portland, Oregon RO.


FINDINGS OF FACT

During the course of the appeal, the veteran's hypertension 
was controlled by medication, was not manifested by diastolic 
blood pressure readings predominantly of 110 or more, and was 
not manifested by systolic blood pressure readings 
predominantly of 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (1997 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in February and March 2004 letters, did provide 
the veteran with VCAA notice subsequent to the 1997 decision 
from which this appeal arose.  These letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence and to submit any evidence in his possession.  It is 
the Board's conclusion that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
1997, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until February 2004.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  After receipt of 
the content-complying letters in 2004, his claim was 
readjudicated based upon all the evidence of record in 
December 2004.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and military outpatient records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As VA examinations and other medical evidence are of 
record, the Board finds no further VA examination necessary 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

Increased evaluation for hypertension

The veteran's 10 percent evaluation for hypertension has been 
in effect since a December 1982 rating decision with an 
effective date of July 1982.

In October 1996, the veteran filed claim for service 
connection for diabetes secondary to hypertension (which was 
subsequently granted.)  The RO treated this as a claim for 
increase for hypertension.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's hypertension is rated under DC 7101. The Board 
notes that during the course of this appeal, the schedular 
criteria for evaluation of diseases of the cardiovascular 
system were changed effective January 12, 1998.  As noted 
above the veteran was provided a copy of the revised criteria 
and the opportunity to submit pertinent evidence and/or 
argument.  In VAOPGCPREC 7-2003, the VA General Counsel (GC) 
held that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the CAFC overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised rating schedule pertaining to the 
cardiovascular system and published it in the Federal 
Register, the publication clearly stated an effective date of 
January 12, 1998, and because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that VA intended 
to apply those regulations only as of the effective date. 
Accordingly, for the period prior to January 12, 1998, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's hypertension disorder and 
evaluation will be under the amended provisions for 
evaluating hypertension disorder from January 12, 1998.

Under the criteria in effect prior to January 12, 1998, DC 
7101 provided that hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure predominantly 
130 or more and severe symptoms should be rated as 60 percent 
disabling.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warrants a 40 percent evaluation.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warrants a 20 percent disability rating.  Diastolic 
pressure predominantly 100 or more should be rated as 10 
percent disabling.

Note (1) to DC 7101 provided that: For the 40 percent and 60 
percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.

Note (2) to DC 7101 provided that: When continuous medication 
is shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more, a 
minimum rating of 10 percent will be assigned.  38 C.F.R. § 
4.104, DC 7101 (1997).

Under the current version of DC 7101, pertaining to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), provides as follows: An evaluation of 
60 percent is warranted when diastolic pressure is 
predominantly 130 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more.  An evaluation of 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  An evaluation of 10 
percent is warranted when diastolic pressure is predominantly 
100 or more, or systolic pressure predominantly 160 or more.  
A minimum evaluation also is warranted for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, DC 7101 (2004).

As noted, the veteran has a protected 10 percent rating under 
DC 7101.  Under the criteria in effect prior to January 1998, 
the next higher 20 percent rating is warranted for 
hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 110 or 
more with definite symptoms.  DC 7101 (1997).  

According to the medical records obtained and associated with 
the veteran's claims folder during the current appeal, the 
veteran's blood pressure was determined on numerous occasions 
between November 1996 and March 2004. During that time, he 
was found to have isolated blood pressure readings of 
165/100, 162/98, 175/96, 162/77, 159/86, 145/82, and 206/111.  
Significantly, however, the remainder of the blood pressures 
readings taken during this time (which included numerous 
measurements) provided systolic readings ranging from 88 to 
160 and diastolic readings ranging from 50 to 82.  This is 
not enough to warrant a rating higher than 10 percent under 
DC 7101 (1997).

Additionally, Based on this medical evidence, the Board must 
conclude that the veteran's systolic blood pressure readings 
are predominantly not greater than 200 and that his diastolic 
blood pressure readings are predominantly not greater than 
110.  Consequently, a disability rating greater than the 
currently assigned evaluation of 10 percent, for the service-
connected hypertension, cannot be awarded.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2004) (which requires evidence 
of diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more in order to support the 
next higher rating of 20 percent).  

On several occasions, both VA and military medical records 
indicate that the veteran's hypertension was well controlled.  
In fact, in 2003, the veteran's blood pressure was low and he 
was diagnosed with orthostatic hypertension.  It was noted 
that he was on multiple hypertensive medications at that 
time.  

While the Board notes the veteran's use of multiple 
medications to control his hypertension, this is not a 
criterion for higher evaluation.  In the absence of findings 
establishing diastolic pressure readings predominantly of 110 
or more or systolic pressure readings predominantly of 200 or 
more, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's 
hypertension.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
In this case, the Schedule is adequate.  The Schedule 
provides for a rating in excess of 10 percent for the 
service-connected hypertension if certain criteria are met; 
here, these criteria were not met.  In addition, it has not 
been shown that the service-connected hypertension required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


